DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 03/29/2021 is acknowledged.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zents U.S. Publication No. (20150209645 A1) in view of Evans et al. U.S. Patent No. (8,931,488 B2).
With respect to claim 1, Zents substantially discloses a mouthguard (10, figs.1-12 as well as the reproduced images of figs.1-2 and 4) comprising: a pair of spaced lateral bite wings (40 and 40’, fig.2), a forward portion and a rearward portion (see reproduced images of figs.1-2); 
a conduit (22) disposed between the forward portions of the lateral bite wings (40, 40’), the conduit having a forward end, a rearward end, and upper and lower walls extending between the forward and rearward ends of the conduit, the conduit defining an air channel extending therethrough from the forward end to the rearward end, the air channel having a front opening at the forward end of the conduit and a rear opening at the rearward end of the conduit (see reproduced image of figs.2 and 4);
 a front lip shield member (30, fig.2) disposed about and extending radially outward with respect to the forward end of the conduit (as shown in figs.1 and 3), wherein the front lip shield member includes a rear face (32, fig.2) positioned and shaped to confront an outer surface of a user's lips when in use, wherein the conduit is tapered inward from the forward end to the rearward end thereof such that a distance between the upper and lower walls at the forward end is greater than a distance between the upper and lower walls at the rearward end, wherein the front opening of the air channel has a larger cross-sectional area than the rear opening of the air channel [0003], [0011] and [0026], and US.124043684.01Appl'n No.: 16/244,521 
Page 3 wherein the upper and lower walls define, respectively an upper incisor engaging surface and a lower incisor engaging surface, the upper and lower incisor engaging surfaces being 
Zents substantially discloses the invention as claimed except a pair of spaced lateral bite wings each having an upper teeth engaging surface, a lower teeth engaging surface.
Evans et al. however, teaches in an analogous art a mouthguard comprising: a pair of spaced lateral bite wings (10 and 10, fig.2) each having an upper teeth engaging surface, a lower teeth engaging surface, a forward portion (where element 21 is located) and a rearward portion (where element 10, 10 are located fig. 2) and ([Col.3], lines 19-41); 
a conduit (50) disposed between the forward portions of the lateral bite wings, the conduit having a forward end, a rearward end, and upper and lower walls extending between the forward and rearward ends of the conduit (as shown in fig.2), the conduit defining an air channel extending therethrough from the forward end to the rearward end, the air channel having a front opening at the forward end of the conduit and a rear opening at the rearward end of the conduit (see figs.1-2) and a front lip shield member (20, fig.1) disposed about and extending radially outward with respect to the forward end of the conduit.
In view of the teachings of Evans et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lateral bite wings of Zents by incorporating a pair of spaced lateral bite wings each having an upper teeth engaging surface, a lower teeth engaging surface to maintain the mouth guard in place.


    PNG
    media_image1.png
    226
    303
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    710
    665
    media_image2.png
    Greyscale

With respect to claim 2, the combination of Zents/Evans substantially discloses the invention as claimed.  Zents further discloses the upper wall of the conduit further defines an upper lip engaging surface, and the lower wall of the conduit further defines a lower lip engaging surface, the upper and lower lip engaging surfaces being located between, respectively, the upper and lower incisor engaging surfaces and the front lip shield member [0011] and (fig.11).  

With respect to claim 14, Zents substantially discloses a mouthguard (10, figs.1-12 as well as the reproduced images of figs.1-2 and 4) comprising: a pair of spaced lateral bite wings (40 and 40’, fig.2), a forward portion and a rearward portion (see reproduced images of figs.1-2); 
a conduit (22) disposed between the forward portions of the lateral bite wings (40, 40’), the conduit having a forward end, a rearward end, and upper and lower walls extending between the forward and rearward ends of the conduit, the conduit defining an air channel extending therethrough from the forward end to the rearward end, the air channel having a front opening at the forward end of the conduit and a rear opening at the rearward end of the conduit (see reproduced image of figs.2 and 4);
wherein the conduit (22) is tapered inward from the forward end to the rearward end thereof such that a distance between the upper and lower walls at the forward end is greater than a distance between the upper and lower walls at the rearward end (see reproduced image of fig.4 above), and 
wherein the front opening (at 22) of the air channel has a larger cross-sectional area than the rear opening of the air channel (as shown in fig.1 and reproduced image of fig.1), 
wherein the upper wall defines an upper incisor engaging surface proximate the rearward end of the conduit, and an upper lip engaging surface located between the upper incisor engaging surface and the forward end of the conduit (abstract), [0003], [0006], [0011] and (fig.11), and wherein the lower wall defines a lower incisor engaging surface proximate the rearward end of .
Allowable Subject Matter
Claims 3, 5-13 and 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Zents/Evans et al. fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in the aforementioned dependent claims which recite features not taught or suggested by the prior art drawn to Zents/Evans et al.
Zents/Evans et al. fail to disclose or fairly suggest the claim subject matter of dependent claims 3, 5-13 and 15-23, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 3, 5-13 and 15-23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786